SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1606
KA 09-00321
PRESENT: MARTOCHE, J.P., FAHEY, CARNI, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ROY HOOTEN, ALSO KNOWN AS ROY D. HOOTEN,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


GARY A. HORTON, PUBLIC DEFENDER, BATAVIA (BRIDGET L. FIELD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered January 13, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the third
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Hooten ([appeal No. 1] ___ AD3d
___ [Feb. 10, 2011]).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court